Case 2:20-cv-07870-DMG-PD Document 38 Filed 10/30/20 Page 1 of 3 Page ID #:744



       Jorge Gonzalez SBN 100799            Carolyn Y. Park SBN 229754
   1   A PROFESSIONAL CORPORATION           LAW OFFICE OF CAROLYN PARK
       2485 Huntington Dr., Ste. 238        595 Lincoln Ave., SUITE 200
   2   San Marino, CA 91108-2622            Pasadena, CA 91103
       t. 626-328-3081                      t. 213-290-0055
   3   e. jgonzalezlawoffice@gmail.com      e. carolynyoungpark@gmail.com
   4   Paul Hoffman SBN 71244               Arnoldo Casillas SBN 158519
       Michael D. Seplow SBN 150183         Denisse O. Gastélum SBN 282771
   5   Aidan C. McGlaze SBN 277270          CASILLAS & ASSOCIATES
       Kristina A. Harootun SBN 308718      3777 Long Beach Blvd., 3RD FLO,
   6   John Washington SBN 315991           Long Beach, CA 90807
       SCHONBRUN SEPLOW HARRIS,             t. 323-725-0350
   7   HOFFMAN & ZELDES LLP                 e. acasillas@casillaslegal.com
       11543 W. Olympic Blvd.               e. dgastelum@casillaslegal.com
   8   Los Angeles, California 90064
       t. 310-396-0731; f. 310 399-7040     Morgan E. Ricketts SBN 268892
   9   e. hoffpaul@aol.com                  RICKETTS LAW
       e. mseplow@sshhzlaw.com              540 El Dorado Street, Ste. 202
  10   e. amcglaze@sshhzlaw.com             Pasadena, CA 91101
       e. kharootun@sshhzlaw.com            t. 213-995-3935
  11   e. jwashington@sshhlaw.com           e. morgan@morganricketts.com
  12
       Attorneys for Plaintiffs.
  13
  14                               UNITED STATES DISTRICT COURT
  15                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  16                                             Case No.: 2:20-cv-07870-DMG-PD
       KRIZIA BERG, GRACE BRYANT,                Assigned to: Honorable Dolly M. Gee
  17   JAMES BUTLER, NOELANI DEL
       ROSARIO-SABET, LINDA JIANG,
  18   SEBASTIAN MILITANTE,                      PLAINTIFFS’ OBJECTIONS TO
       CHRISTIAN MONROE, MATTHEW                 DEFENDANTS’ EVIDENCE IN
  19   NIELSEN, EMANUEL PADILLA,                 SUPPORT OF THEIR REQUEST
       SHAKEER RAHMAN, AUSTIN                    FOR INTERIM INJUNCTIVE
  20   THARPE, TRAVIS WELLS,                     RELIEF
       DEVON YOUNG, individually and on
  21   behalf others similarly situated,
  22                               PLAINTIFFS,
        v.
  23
       COUNTY OF LOS ANGELES, a
  24   municipal entity, SHERIFF ALEX
       VILLANUEVA, and DOES 1-10
  25   inclusive,
  26                               DEFENDANTS.
  27
  28
         PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE IN SUPPORT OF THEIR
                        REQUEST FOR INTERIM INJUNCTIVE RELIEF
Case 2:20-cv-07870-DMG-PD Document 38 Filed 10/30/20 Page 2 of 3 Page ID #:745




   1         Plaintiffs Krizia Berg et al., hereby submit the following objections to the
   2 declarations and other evidence submitted by Defendants in connection with their
   3 supplemental briefing:
   4         OBJECTIONS TO DECLARATION OF RAYMOND SAKAI
   5         1. Plaintiffs object to paragraph 5 on the grounds that it is hearsay, lacks
   6 foundation and irrelevant. The fact that an unknown person may have vandalized a
   7 deputy’s home has no bearing whatsoever on the issue of whether the Los Angeles
   8 County Sheriff’s Department (“LASD”) should be enjoined from deploying
   9 projectiles and chemical agents against peaceful protesters.
  10         OBJECTIONS TO DECLARATION OF ROBERT J. LEWIS
  11         1. In his supplemental declaration and his original declaration (which he refers
  12 to in his supplemental one), Commander Lewis makes numerous factual assertions
  13 about the LASD. However, it is unclear if these assertions are based on his direct
  14 personal observations or information that was relayed to him. Accordingly, to the
  15 extent that any such assertions are based not based on his personal observations, such
  16 assertions are hearsay and lack foundation.
  17         2. Plaintiffs further object to the declarant’s assertion in Paragraph 5 that the
  18 LASD does not have a policy or practice of targeting legal observers and members of
  19 the press as calling for a legal conclusion and lacking foundation.
  20         OBJECTIONS TO DECLARATION OF CHARLES McDANIEL
  21         1. In his supplemental declaration and his original declaration (which he refers
  22 to in his supplemental one), Lieutenant McDaniel makes numerous factual assertions
  23 about various protests. However, it is unclear if these assertions are based on his
  24 direct personal observations or on information that was relayed to him. Accordingly,
  25 to the extent that any such assertions are based not based on his personal observations,
  26 such assertions are hearsay and lack foundation.
  27 ///
  28 ///
                                           -1-
           PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE IN SUPPORT OF THEIR
                          REQUEST FOR INTERIM INJUNCTIVE RELIEF
Case 2:20-cv-07870-DMG-PD Document 38 Filed 10/30/20 Page 3 of 3 Page ID #:746




   1         2. Plaintiffs further object to McDaniel’s summary of what is depicted on the
   2 video on the grounds that is hearsay and that the video speaks for itself. (McDaniel
   3 Supplemental Declaration at para 15, pp. 6-9, Dkt 34, pp ## 695-98).
   4         OBJECTIONS TO DECLARATION OF M. COPPES
   5         1. Similar to the other declarations submitted by Defendants, it is unclear
   6 whether many of the factual assertions made by Sergeant Coppes are based on his
   7 personal observations or upon matters that were recounted to him. Accordingly, to the
   8 extent that any such assertions are based not based on his personal observations, such
   9 assertions are hearsay and lack foundation. For example, in paragraphs 6 and 18, the
  10 declarant states that he “is informed and believes” which indicates that the declaration
  11 lacks foundation and is based on hearsay. Likewise, it is unclear as to whether his
  12 depictions of events occurring on September 25, 2020, set forth in paragraphs 7-21,
  13 are based on his personal observations or from other sources.
  14   Dated: October 30, 2020                    By: /s/ Jorge Gonzalez
  15                                              Jorge Gonzalez
                                                  A PROFESSIONAL CORPORATION
  16
                                                  Paul Hoffman
  17                                              Michael D. Seplow
                                                  Aidan C. McGlaze
  18
                                                  Kristina A. Harootun
  19                                              John Washington
                                                  SCHONBRUN SEPLOW HARRIS
  20
                                                  HOFFMAN & ZELDES LLP
  21                                              Carolyn Y. Park
  22                                              LAW OFFICE OF CAROLYN PARK
  23                                              Arnoldo Casillas
                                                  Denisse O. Gastélum
  24                                              CASILLAS & ASSOCIATES
  25                                              Morgan E. Ricketts
  26                                              RICKETTS LAW

  27                                              Attorneys for Plaintiffs and Proposed
                                                  Class.
  28
                                          -2-
          PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ EVIDENCE IN SUPPORT OF THEIR
                         REQUEST FOR INTERIM INJUNCTIVE RELIEF
